DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4 and 11-13 Canceled.
Claims 1, 5-10 and 14-20 allowed.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Independent claim 1 is directed to “…determining the extended angle mode based on a sum of an index of a basic angle mode corresponding to the extended angle mode and a predetermined offset, wherein the sum of the index of the basic angle mode corresponding to the extended angle mode and the predetermined offset represents the extended angle mode; and decoding the current block based on the determined the extended angle mode” Which are features that are not anticipated nor obvious over the art of record. Independent claims 10 and 19-20 allowable for analogous reasons.  Dependent claims 5-9 and 14-18 are allowed for the reasons concerning the independent claim. In addition, the closest prior art, see 892 either singularly or in combination fail to anticipate or render obvious the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487